Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 1 of 17




                         N THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 16-cv-03135-PAB-GPG

   LIFTED LIMITED, LLC, a Colorado limited liability company,

         Plaintiff,

   v.

   NOVELTY INC., an Indiana corporation, and
   WAL-MART STORES, INC., a Delaware corporation,

         Defendants.

   _____________________________________________________________________

                                    ORDER
    _____________________________________________________________________

         This matter is before the Court for the construction of U.S. Design Patent No.

   662,655 [Docket No. 85-1]. The Court held a hearing pursuant to Markman v.

   Westview Instruments, Inc., 517 U.S. 370 (1996), on June 27, 2018. Docket No. 146.

   I. BACKGROUND

         Plaintiff Lifted Limited, LLC is the assignee of U.S. Design Patent No. 662,655

   (the ’655 Patent”), which covers the “ornamental design for a lighter holder and tool, as

   shown and described” in the following seven figures:
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 2 of 17




                                       2
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 3 of 17




   Docket No. 85-1 at 1. Plaintiff filed this lawsuit on December 20, 2016. Docket No. 1.

   The operative complaint, filed on November 20, 2017, alleges that the Midnight Smoker

   Utility Tool sold by defendants Novelty Inc. (“Novelty”) and Wal-Mart Stores, Inc.

   (“Walmart”) infringes the ’655 Patent. Docket No. 67 at 7-12, ¶¶ 26-27, 40-41, 54-61.

   The parties have filed a Joint Statement of Disputed Terms for Construction [Docket

   No. 139] and briefs regarding claim construction. Docket Nos. 85, 94, 96, 121, 132,

   141.

   II. LEGAL STANDARD

          Trial courts have a duty to “conduct claim construction in design patent cases,

   as in utility patent cases.” Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 679

   (Fed. Cir. 2008) (en banc) (citation omitted). However, there is no requirement that the

   trial court “provide a detailed verbal description of the claimed design,” because design

   patents “typically are claimed as shown in drawings.” Id. (citations omitted). Design

   patents are generally better represented by an illustration than by a verbal description;

   accordingly, the “preferable course ordinarily will be for a district court not to attempt to

   ‘construe’ a design patent claim by providing a detailed verbal description of the

   claimed design.” Id.

          While the preferable course is not to provide a detailed verbal description, the

   Federal Circuit has noted that it may be appropriate to describe “various features of the

   claimed design as they relate to the accused design and the prior art” or to address

   issues that bear on the scope of a claim, such as conventions in design patent drafting

   or distinguishing between functional and non-functional elements of the design. Id.

   at 680. Accordingly, the trial court may offer a verbal construction of a design patent

                                                 3
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 4 of 17




   where such construction would help to clarify the ornamental aspects of the design

   without unnecessarily supplanting the visual impression created by the illustrations

   contained in the design patent.

   III. ANALYSIS

          A. Invalidity

          Walmart devotes the majority of its claim construction brief to arguing that the

   ’655 Patent is primarily functional and therefore invalid. See Docket No. 121 at 7-12.

   However, claim construction is generally “not the proper avenue to pursue invalidity

   issues, as the purpose of claim construction is to guide the fact-finder in determining

   issues that bear on the scope of the claim.” Skechers U.S.A., Inc. v. Eliya, Inc., 2017

   WL 3449594, at *4 (C.D. Cal. Mar. 14, 2017); see also WCM Indus., Inc. v. IPS Corp.,

   2015 WL 12862730, at *5 (W.D. Tenn. Jan. 7, 2015) (noting that “[c]laim construction

   . . . is a separate inquiry from the question of invalidity”); Spotless Enters., Inc. v. A & E

   Prods. Grp. L.P., 294 F. Supp. 2d 322, 344-45 (E.D.N.Y. 2003) (“[T]he process of

   distinguishing the ornamental features is merely a form of claim construction and is

   distinct from the functionality analysis of invalidity. A design patent can be primarily

   ornamental, yet have swaths of features that are not infringed if copied.”). The Court

   therefore declines to consider Walmart’s invalidity argument for purposes of this claim

   construction order.

          B. Claim Construction

          Defendants argue that the poker, tamper, lighter opening, and sloped top are

   functional features that should be excluded from the scope of the claimed design.



                                                 4
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 5 of 17




   Docket No. 85 at 6-7; Docket No. 121 at 12. Defendants propose the following

   construction:

          The ornamental design for a lighter tool depicted in the below figures with
          the following characteristics:

          1.       The following components, depicted in the ’655 figures below, are
                   functional and should not be considered as part of the construed
                   claim: Poker, Tamper, Rotational Pin, Lighter Opening, Poker
                   Storage Slot, Sloped Top, and Poker Access Indentation . . . .;

          2.       The exterior surfaces of the lighter tool are smooth, i.e., without
                   any ornamental textures or embossing;

          3.       The tool body having a curved bottom with a singular continuous
                   radius between the bottom of the tamper and the back of the lighter
                   tool body; and

          4.       The back bottom portion of the lighter tool body having
                   substantially squared off Corner.

   Docket No. 139 at 5-6; see also Docket No. 85 at 16 (proposing the following verbal

   description: “A design depicted in the figures of the ’655 Design Patent but excluding

   the poker, tamper, and lighter opening and their subcomponents. And, with sides of a

   smooth surface, i.e., without any embossing or patterns, and a smooth, continuously

   curved bottom with single radius”); Docket No. 121 at 13 (requesting that “the Court

   adopt Novelty’s alternate proposed construction”). Plaintiff responds that a detailed

   verbal construction would not be helpful in this case because design patents are best

   represented in drawings. Docket No. 94 at 1-2; Docket No. 139 at 3-4. Plaintiff

   contends that defendants’ proposed construction improperly excises certain features of

   the smoking tool without regard for their contribution to the overall look of the claimed

   design. Docket No. 94 at 2. Plaintiff requests that the Court construe the design as:

   “An ornamental design for a lighter holder and tool as shown in Figures 1-7.” Docket

                                                  5
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 6 of 17




   No. 139 at 3.

          “Where a design contains both functional and non-functional elements, the

   scope of the claim must be construed in order to identify the non-functional aspects of

   the design as shown in the patent.” OddzOn Prod., Inc. v. Just Toys, Inc., 122 F.3d

   1396, 1404-05 (Fed. Cir. 1997). A design is functional when its appearance is “dictated

   by the use or purpose of the article.” L.A. Gear, Inc. v. Thom McAn Shoe Co., 988 F.2d

   1117, 1123 (Fed. Cir. 1993); see also Sport Dimension, Inc. v. Coleman Co., Inc., 820

   F.3d 1316, 1320 (Fed. Cir. 2016). In determining whether this standard has been met,

   the Court considers:

          whether the protected design represents the best design; whether
          alternative designs would adversely affect the utility of the specified
          article; whether there are any concomitant utility patents; whether the
          advertising touts particular features of the design as having specific utility;
          and whether there are any elements in the design or an overall
          appearance clearly not dictated by function.

   Sport Dimension, Inc., 820 F.3d at 1322 (quotation omitted). However, while it may be

   appropriate to note particular functional features of a design, it is improper to wholly

   exclude structural elements of a design patent claim simply because they have

   functional aspects. Id. Instead, the Court should consider the manner in which the

   functional features of the design patent “contribute to the overall ornamentation of the

   design.” Id. at 1323.

          Defendants argue that the poker, tamper, rotational pin, lighter opening, poker

   storage slot, sloped top, and poker access indentation are functional elements that

   should be excluded from the claim scope. See Docket No. 139 at 5, 10. As defendants

   point out, some of the factors listed above support a finding that these elements serve


                                                6
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 7 of 17




   functional purposes. Plaintiff holds a utility patent (the ’912 Patent) claiming a

   “smoker’s pipe tool” having “a sheath extending along a longitudinal axis,” a “central

   recess . . . extending along [the] longitudinal axis,” a “protrusion” at the bottom section

   of the sheath, an “elongated, foldable poker,” and a “longitudinal slot . . . extending

   along the longitudinal axis.” Docket No. 141-1 at 10. In addition, plaintiff’s advertising

   touts an “all-inclusive smoking tool” with a “fold-in stainless steel poker,” an “ergonomic

   lighter sleeve,” a “stainless steel tamper,” the ability to “securely hold[ ] 5 feet of hemp

   wick.” Docket No. 121-6.

          However, in arguing that plaintiff’s advertising and concomitant utility patent

   applications demonstrate that the poker, tamper, lighter opening, and sloped top are

   purely functional, defendants blur the distinction between the functionality of the

   various components of the smoking tool and the functionality of the particular way

   those components are designed. See Ethicon Endo-Surgery, Inc. v. Covidien, Inc., 796

   F.3d 1312, 1328 (Fed. Cir. 2015) (stating that “the function of the article itself must not

   be confused with functionality of the design of the article”) (internal quotation marks

   and brackets omitted); Avia Grp. Int’l, Inc. v. L.A. Gear Cal., Inc., 853 F.2d 1557, 1563

   (Fed. Cir. 1988) (noting distinction “between the functionality of an article or features

   thereof and the functionality of the particular design of such article or features thereof

   that perform a function”), abrogated in part on other grounds by Egyptian Goddess,

   Inc., 543 F.3d 665. Regarding the poker, for example, Novelty argues that plaintiff

   “sought utility patent protection . . . covering ‘an elongated, foldable poker’ that is

   ‘insertable into the pipe bowl” and thus “made clear that [the poker] was expressly

   added for functional considerations, not merely ornamental.” Docket No. 85 at 8; see

                                                 7
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 8 of 17




   also Docket No. 121 at 9 (citing similar portions of the utility patent applications to

   argue that poker is purely functional). Novelty draws a similar conclusion with respect

   to the poker access indentation, citing statements in the utility patent applications that

   the indentation was “provided to allow the user to pry up on the poker.” Docket No. 85

   at 11 (internal quotation marks and brackets omitted); see also Docket No. 121 at 10

   (arguing that the side access indentation is functional because it “was designed to

   allow a user to access the poker when stored in the slot”). But the fact that the poker

   and access indentation are designed to serve functional purposes does not mean that

   the particular design of each element is dictated solely by function. See Thom McAn

   Shoe Co., 988 F.2d at 1123 (“That elements of the ’081 design, such as the delta wing

   or the side mesh, also provide support for the foot does not mean that the specific

   design of each element, and the combination of these elements into the patented

   design, is dictated by purely functional considerations.”).

          On the other hand, defendants correctly point to statements in the utility patent

   applications and the ’912 Patent that address the functionality of particular design

   features. For example, the ’912 Patent claims “an elongated, foldable poker . . . having

   first and second end portions with the second end portion mounted to the sheath.”

   Docket No. 141-1 at 10. Claim 2 further specifies that the poker must be “substantially

   the same” length as the longitudinal slot extending along the sheath. Id. Regarding

   the poker access indentation, the patent claims a “recess . . . in the second side [of the

   sheath] extending substantially along and across the longitudinal axis . . . and under

   the poker in the closed position.” Id. The ’912 Patent therefore imposes certain design

   constraints: the poker must be “elongated” and “foldable” and be attached to the lighter

                                                 8
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 9 of 17




   sheath at one end, and the poker access indentation must “extend[ ] substantially along

   . . . the longitudinal axis” and “under the poker.” Id.

          However, these constraints do not dictate every aspect of the design claimed in

   the ’655 Patent. See Unique Functional Prods., Inc. v. Mastercraft Boat Co., Inc., 82 F.

   App’x 683, 690 (Fed. Cir. 2003) (unpublished) (agreeing that a “rectangular coupler

   having a width and a height not substantially greater than those of the trailer extension

   arm to which the coupler mounts is not purely functional, because one could, after all,

   make a differently shaped coupler that includes a rectangular opening to receive that

   extension arm”); Richardson v. Stanley Works, 610 F. Supp. 2d 1046, 1050-51 (D. Ariz.

   2009) (noting that, because the “particular number and size of teeth” in the claimed

   design could “be altered without adversely affecting that function,” the plaintiff’s “choice

   in those respects [could] reasonably be said to be dictated by ornamental

   considerations”), aff’d, 597 F.3d 1288 (Fed. Cir. 2010). Plaintiff argues that the

   following constitute ornamental aspects that “must be considered in evaluating the

   overall appearance of the claimed design,” Docket No. 94 at 11: (1) the shape and

   alignment of the poker relative to other components, id.; (2) the overall shape and

   placement of the tamper, id. at 12; (3) the oval-shaped lighter opening, id.; (4) the slight

   slope of the lighter top, id.; and (5) the overall boot-shaped design of the lighter sheath.

   Docket No. 132 at 5.

          Of the various components comprising the ’655 Patent, the Court finds that only

   the central recess is dictated purely by function. While plaintiff argues that “an opening

   can be designed in many ways that do not utilize an oval shape,” Docket No. 94 at 12,

   the size and shape of the central recess are necessarily dictated by the dimensions of

                                                 9
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 10 of 17




    a standard lighter. See Docket No. 141-1 at 10 (claiming a “central recess . . . sized to

    hold a smoking lighter”); see Best Lock Corp., 94 F.3d 1563, 1566 (Fed. Cir. 1996)

    (holding that the design of a key blade was dictated solely by function because it had to

    be designed as shown in the patent drawings “to fit into its corresponding lock’s

    keyway”). This is made evident by the fact that several of the alternative designs

    offered by plaintiff appear to have central recesses with the same oval-shape and

    dimensions. See Docket No. 94-2 at 7-8; see also Richardson, 610 F. Supp. 2d at

    1050 (noting that the “number of other patented designs that use[d] [the same]

    configuration [as the claimed design] and the absence of alternative designs strongly

    suggest[ed] that th[e] configuration [was] the best configuration and that it [was]

    dictated by functional, not ornamental considerations”).

           With regard to the other components of the ’655 Patent – namely, the poker (and

    its subcomponents), the tamper, the lighter top, and the lighter sheath – although each

    of these components serves a functional purpose, they all contain aesthetic features

    that contribute to the overall design of the smoking tool. “When there are several ways

    to achieve the function of an article of manufacture, the design of the article is more

    likely to serve a primarily ornamental purpose.” Thom McAn Shoe Co., 988 F.2d at

    1123; Ethicon Endo-Surgery, Inc., 796 F.3d at 1329-30 (stating that the court has often

    focused “on the availability of alternative designs as an important – if not dispositive –

    factor in evaluating the legal functionality of a claimed design”). Here, plaintiff has

    presented evidence of smoking tools containing pokers and tampers of varying widths,

    shapes, lengths, and alignments, see, e.g., Docket No. 94-2 at 18 (Firlar 3 in 1 Wood

    Stainless Steel Pipe Cleaner Tool with rounded tamper on top and tapered poker

                                                 10
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 11 of 17




    extending from side), 26 (U.S. Patent No. 865,547 showing sword-like poker and golf-

    club-shaped tamper extending from central pivot point), 31 (U.S. Patent No. 2,536,852

    showing triangular poker and elongated, tapered tamper attached to pivot point at base

    of tool), 50-53 (U.S. Patent No. 8,291,917 showing tapered poker/tamper extending

    down from lighter sheath); lighter sheaths having different shapes and degrees of

    solidity, see, e.g., id. at 6 (U.S. Design Patent No. D729,442 showing lighter sleeve

    with open sides), 7 (Snub One Cigarette Snubber and Lighter Holder); and tops that

    “increase[] the distance from the flame . . . to the top segment” of the smoking tool

    without using the same slope as the ’655 Patent. Docket No. 85-3 at 196; see, e.g.,

    Docket No. 94-2 at 7 (LighterBro PRO), 9 (Hemplights Spooly Hemp Wick Dispensing

    Lighter Case). Thus, excluding the tamper, lighter top, sheath, and poker from the

    claim scope does more than simply excise a purely functional feature of the ’655

    Patent. See Sport Dimension, Inc., 820 F.3d at 1323 (stating that the flotation device

    design “include[d] the shape of the armbands and side torso tapering, to the extent that

    they contribut[ed] to the overall ornamentation of the design”); Ethicon Endo-Surgery,

    Inc., 796 F.3d at 1334 (noting that, “although the Design Patents [did] not protect the

    general design concept of an open trigger, torque knob, and activation button in a

    particular configuration, they nevertheless [had] some scope – the particular

    ornamental designs of those underlying elements”); Richardson, 610 F. Supp. 2d at

    1050 (noting that the “proliferation of so many types of jaw or claw designs opposite the

    hammer-head suggest that ornamental considerations may play a larger role”).

    Notably, defendants have not provided any evidence that these alternative designs

    would “adversely affect the utility” of the smoking tool. See Sport Dimension, Inc., 820

                                                11
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 12 of 17




    F.3d at 1322 (internal quotation marks omitted).

           Defendants challenge the significance of the alternative designs on three

    grounds. First, Novelty asserts that “none of the purported alternative designs cited by

    Plaintiff incorporate all of the functionality of the multi-tool’s design” because each one

    omits a particular component of the design claimed in the ’655 Patent. Docket No. 96

    at 5. But this argument lacks merit in the context of claim construction, which focuses

    on the functionality of individual elements, not the functionality of the device as a

    whole. See Z Produx, Inc. v. Make-Up Art Cosmetics, Inc., 2013 WL 5941049, at *4

    (C.D. Cal. Nov. 5, 2013) (rejecting argument, which “mistakenly assume[d] that it is the

    functionality of the device as a whole, rather than the functionality of the elements at

    issue, that matters for the construction of a design patent”); see also Egyptian

    Goddess, Inc., 543 F.3d at 680 (stating that courts may use claim construction to

    “distinguish[] between those features of the claimed design that are ornamental and

    those that are purely functional” (emphasis added)); OddzOn Prods., Inc., 122 F.3d at

    1406 (noting that, although “functional characteristics do not invalidate the design

    patent,” they may “limit the scope of the protected subject matter”).

           Second, Walmart argues that the existence of alternative designs is not

    dispositive of functionality in the claim construction context. Docket No. 141 at 5-6. It

    contends that the two cases on which plaintiff relies for the contrary proposition – L.A.

    Gear and Avia Group International, Inc. – are inapposite because both cases

    addressed functionality as part of an invalidity analysis. However, the Federal Circuit

    has said that the same factors “for determining whether a design claim was dictated by

    function” in an invalidity analysis “may serve as a useful guide for claim construction

                                                12
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 13 of 17




    functionality as well.” Sport Dimension, Inc., 820 F.3d at 1322. Thus, to the extent

    courts have afforded significant weight to the existence of alternative designs in the

    invalidity analysis, see, e.g., Ethicon Endo-Surgery Inc., 796 F.3d at 1329-30 (noting

    that the court has “often focused . . . on the availability of alternative designs as an

    important – if not dispositive – factor in evaluating the legal functionality of a claimed

    design”), the Court perceives no reason why the same would not hold true in the

    context of claim construction. See, e.g., Junker v. Med. Components, Inc., 2017 WL

    4922291, at *6 (E.D. Penn. Oct. 31, 2017) (citing Federal Circuit cases indicating that

    the existence of alternative designs is a significant factor in the functionality analysis to

    support holding that particular design feature was not purely functional for purposes of

    claim construction). Walmart also asserts that the existence of “alternative functional

    mechanisms . . . does not mean that the depicted features are not functional.” Docket

    No. 141 at 5-6. While this may be true, the relevant issue is not whether the poker,

    tamper, and lighter opening are “functional” – i.e., whether they serve a functional

    purpose – but whether the design of those features is dictated by function. See Avia

    Grp. Int’l, Inc., 853 F.2d at 1563. The existence of alternative designs is pertinent to

    the latter inquiry.

           Finally, Walmart argues that any “inference of ornamentality . . . is destroyed by

    the fact that Lifted’s utility patent claims the same features that Lifted now asserts are

    ornamental.” Docket No. 141 at 6. W almart appears to assert that, because the ’912

    Patent claims the shape and placement of certain features of the ’655 Patent, those

    design choices are functional as a matter of law. See id. at 7 (noting that “the shape

    and placement of the tamper in relation to other elements of the tool are express

                                                 13
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 14 of 17




    limitations that Lifted used to define the allegedly novel features of the claimed subject

    matter in the ‘912 patent”). The Court disagrees. The existence of a concomitant utility

    patent is only one factor to be considered in determining whether a claimed design is

    primarily functional. See Sport Dimension, Inc., 820 F.3d at 1322. And, as already

    discussed, the ’912 Patent does not dictate every design choice reflected in the ’655

    Patent.

           Having determined that the poker, tamper, sloped top, and lighter sheath are not

    purely functional, the Court turns to the parties’ proposed claim constructions. The

    Federal Circuit has articulated three principles to guide design patent claim

    construction: first, a design is typically “better represented by an illustration than it

    could be by any description,” Egyptian Goddess, Inc., 543 F.3d at 679 (internal

    quotation marks omitted); second, design patents “protect the overall ornamentation of

    a design, not an aggregation of separable elements,” Sport Dimension, Inc., 820 F.3d

    at 1322; and third, a court’s claim construction must account for the manner in which

    functional elements contribute to the overall ornamentation of the design. Id.

           Applying these principles, the Court finds that defendants’ proposed instruction

    would place undue emphasis on certain aspects of the design claimed in the ’655

    Patent while excluding other elements in their entirety. Such an approach is

    inconsistent with the Federal Circuit’s most recent guidance on claim construction in

    the design patent context. See Sport Dimension, Inc., 820 F.3d at 1321 (reversing

    district court’s claim construction, which “eliminate[d] whole aspects of the claimed

    design”); Egyptian Goddess, Inc., 543 F.3d at 680 (cautioning courts against the risks

    of issuing a detailed verbal claim construction, including “the risk of placing undue

                                                  14
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 15 of 17




    emphasis on particular features of the design and the risk that a finder of fact will focus

    on each individual described feature in the verbal description rather than on the design

    as a whole”). Moreover, defendants’ verbal description – of “sides of a smooth surface

    . . . and a smooth, continuously curved bottom with a single radius,” Docket No. 85 at

    16 – is both unsupported and confusing. Defendants cite no authority for the

    proposition that the absence of surface detail in the patent drawings means that the

    ’655 Patent “must be narrowly construed to include only smooth exterior sides.” Docket

    No. 85 at 15. Nothing in the federal regulations or the Manual of Patent Examining

    Procedure (“MPEP”) establishes that a blank white space in a design patent drawing

    limits the claimed design to a smooth surface finish. See 37 C.F.R. §§ 1.84, 1.152;

    Manual of Patent Examining Procedure, § 1503.02 (9th ed.) (last revised Jan. 2018).

    As one court has reasoned in a similar context, the MPEP’s

           mandatory language [requiring the use of oblique line shading to show a
           transparent surface] does not necessarily mean that lack of oblique line
           shading disclaims a transparent, translucent, or reflective surface, nor
           does the lack of oblique line shading mean that the patentee only claimed
           an opaque surface. In general, when a patent fails to specify a limitation,
           the patentee is entitled to the broadest reasonable construction.

    Apple, Inc. v. Samsung Electronics Co., Ltd., 2012 WL 3071477, at *5 (N.D. Cal. July

    27, 2012) (citing In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1363 (Fed. Cir.

    2004)). Here, the ’655 Patent neither claims nor disclaims a smooth surface.

    Accordingly, it would be improper to import such a limitation into the scope of the

    claimed design. See Unique Functional Prods., Inc., 82 F. App’x at 689 (holding that

    district court erred by construing a design patent to include certain unclaimed features,

    such as size and color, that were present in the design’s commercial embodiment);


                                                15
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 16 of 17




    Calphalon Corp. v. Meyer Corp., 2006 WL 2474286, at *2 n.1 (E.D. Cal. Aug. 25, 2006)

    (finding that the design patent did “not specify a particular material that must be used in

    an infringing handle”).

           The remaining aspects of defendants’ proposed verbal description exemplify the

    principle that “a design is better represented by an illustration than it could be by any

    description.” Egyptian Goddess, 543 F.3d at 679. The Court therefore declines

    defendants’ detailed verbal construction and construes the ’655 Patent as follows:

           An ornamental design for a lighter holder and tool as shown in Figures 1-
           7. Any purely functional features, such as the size and shape of the
           central lighter recess, should not be considered in determining
           infringement, except to the extent that those features contribute to the
           overall appearance of the claimed design.

    This construction appropriately distinguishes between ornamental and functional

    aspects while ensuring that the jury focuses on the overall appearance of the claimed

    design. See Apple Inc. v. Samsung Electronics Co., Ltd., 786 F.3d 983, 999 (Fed. Cir.

    2015) (holding that district court’s construction claiming “the ornamental design” as

    shown in the patent figures “properly reflected” the principle that “it is the non-

    functional, design aspects that are pertinent to determinations of infringement” (internal

    quotation marks omitted)); see also HFA, Inc. v. Trinidad/Benham Corp., 2018 WL

    1210880, at *4 (E.D. Tex. Mar. 7, 2018) (construing patent as “the ornamental design

    for a nested pans, as shown and described in Figures 1 to 14, excluding the elements

    shown in broken lines”); Junker v. Med. Components, Inc., 2017 WL 4922291, at *7

    (E.D. Penn. Oct. 31, 2017) (adopting construction claiming “the ornamental design of a

    handle for an introducer sheath, as shown in Figures 1-9,” and collecting cases in

    which courts rendered similar constructions).

                                                 16
Case 1:16-cv-03135-PAB-GPG Document 162 Filed 05/27/20 USDC Colorado Page 17 of 17




    IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that the parties’ Joint Motion for Determination [Docket No. 153] is

    GRANTED. It is further

          ORDERED that the ’655 Patent is construed as follows: An ornamental design

    for a lighter holder and tool as shown in Figures 1-7. Any purely functional features,

    such as the size and shape of the central lighter recess, should not be considered in

    determining infringement, except to the extent that those features contribute to the

    overall appearance of the claimed design.



          DATED May 27, 2020.



                                             BY THE COURT:


                                             ______________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                                17
